 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RONNIE CHEROKEE BROWN,                              No. 2:19-cv-0699 KJN P
12                        Plaintiff,
13            v.                                          ORDER
14    R. PLESHCHUK, et al.,
15                        Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed a civil rights action pursuant to 42

18   U.S.C. § 1983, together with a request for leave to proceed in forma pauperis pursuant to 28

19   U.S.C. § 1915. However, the second page of the application to proceed in forma pauperis is

20   missing. Accordingly, plaintiff’s application will be dismissed, and plaintiff will be provided the

21   opportunity to submit a fully completed and signed application to proceed in forma pauperis.

22           In accordance with the above, IT IS HEREBY ORDERED that:

23           1. Plaintiff’s application to proceed in forma pauperis (ECF No. 2) is dismissed without

24   prejudice;

25           2. The Clerk of the Court is directed to send plaintiff a new Application to Proceed In

26   Forma Pauperis By a Prisoner; and

27   /////

28   /////
                                                         1
 1            3. Plaintiff shall submit, within thirty days from the date of this order, a completed

 2   application to proceed in forma pauperis. Plaintiff’s failure to comply with this order will result

 3   in a recommendation that this action be dismissed without prejudice.

 4   Dated: April 30, 2019

 5

 6

 7
     /brow0699.3d
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
